Pottle, J.
This was a suit against husband and wife as joint makers of a contract of lease. The wife pleaded that she signed the contract as surety for her husband. There was sufficient evidence to authorize a finding that she executed the contract as a principal. The trial judge, distinctly instructed the jury that under the law of this State, a married woman can not become security or bind her estate by any contract' of suretyship; and that if they should believe that the wife was a surety and not a principal upon the contract sued on, she would not be liable, and they should so find. This instruction sufficiently covered the issue involved; and if a more specific charge was desired, it should have been requested in- writing. The evidence authorized the verdict.

Judgment affirmed.